Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00640-CR

                                      Robert MARTINEZ Jr.,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6698
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 2, 2016

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed an order on August 12, 2016 denying appellant’s “various motions

to Obtain Transcript and Record; Application Subpoena Duces Tecum and Subpoena Forms;

Request for Court Order; and Motion to Set Subpoena and Bench Warrant.” The notice of appeal

was due to be filed September 12, 2016. TEX. R. APP. P. 26.2(a)(1). A motion for extension of

time to file the notice of appeal was due on September 26, 2016. TEX. R. APP. P. 26.3. Appellant

filed a pro se notice of appeal on September 26, 2016. Appellant did not file a motion for extension

of time. This court lacks jurisdiction over an appeal of a criminal case in the absence of a timely,
                                                                                   04-16-00640-CR


written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute v.

State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Further, we generally have jurisdiction to

consider an appeal in a criminal case only when there has been a judgment of conviction. See

McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). The August 12,

2016 order is not a judgment of conviction and there appears to be no statutory authority granting

us the power to address this type of appeal.

       Because it appeared this court lacked jurisdiction over this appeal, we ordered appellant’s

appointed counsel to show cause why this appeal should not be dismissed for want of jurisdiction.

Counsel did not respond to our order.

       We therefore dismiss this appeal for lack of jurisdiction.


                                                 PER CURIAM

Do not publish




                                               -2-